       Case 1:12-cv-00800-JB-JFR Document 399 Filed 08/31/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PUEBLO OF JEMEZ, a federally recognized
Indian Tribe,

               Plaintiff,

vs.                                                                   No. CIV 12-0800 JB\JHR

UNITED STATES OF AMERICA,

               Defendant,

and

NEW MEXICO GAS COMPANY,

               Defendant-in-Intervention.

                                     FINAL JUDGMENT

       THIS MATTER comes before the Court on the Court’s Sealed Memorandum Opinion,

Findings of Fact, Conclusions of Law, and Order, filed August 31, 2019 (Doc. 398). In the Sealed

Memorandum Opinion, Findings of Fact, Conclusions of Law, and Order, the Court: (i) concludes

that Plaintiff Pueblo of Jemez does not have the exclusive right to use, occupy, and possess the

lands that encompass the Valles Caldera National Preserve; (ii) quiets title to the Valles Caldera

National Preserve in Defendant United States of America; (iii) dismisses the case with prejudice;

and (iv) directs the parties to D.N.M.LR-Civ. 54, should they seek to recover any attorney’s fees

and costs. See Sealed Memorandum Opinion, Findings of Fact, Conclusions of Law, and Order

at 498. Having disposed of all claims and parties before the Court in this case, the Court now

enters Final Judgment.
          Case 1:12-cv-00800-JB-JFR Document 399 Filed 08/31/19 Page 2 of 3



          IT IS ORDERED that: (i) the case is dismissed with prejudice; and (ii) Final Judgment is

entered.



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE




Counsel:

Frederick R. Petti
Petti and Briones, PLLC
Scottsdale, Arizona

--and--

Thomas E. Luebben, Jr.
Law Offices of Thomas E. Luebben
Sandia Park, New Mexico

--and--

Randolph H. Barnhouse
Kelli J Keegan
Justin J. Solimon
Christina S. West
Karl E. Johnson
Veronique Richardson
Dianna Kicking Woman
Tierra Marks
Michelle T Miano
Barnhouse Keegan Solimon & West LLP
Los Ranchos de Albuquerque, New Mexico

          Attorneys for the Plaintiff




                                                   -2-
      Case 1:12-cv-00800-JB-JFR Document 399 Filed 08/31/19 Page 3 of 3




Jeffrey Wood
  Acting Assistant Attorney General
Peter K. Dykema
Matthew Marinelli
Jacqueline M. Leonard
Amarveer Brar
Kenneth Rooney
Kristofor R. Swanson
Natural Resources Section
Environment & Natural Resources Division
United States Department of Justice
Washington, D.C.

      Attorneys for Defendant United States of America

Kirk R. Allen
Elizabeth Reitzel
Miller Stratvert P.A.
Albuquerque, New Mexico

      Attorneys for the Intervenor Defendant




                                               -3-
